DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on July 21, 2021.  Claims 1 – 6, 17 and 18 have been amended, claims 9 – 16 have been canceled, and no claims added.   Thus, claims 1 – 8, 17 and 18 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 8, 17 and 18 have been considered but are moot because the arguments do not apply to 35 U.S.C. 101 rejection discussed herein below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 4, 7, 8, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes. The preamble of claim 1 recites a method, and the body of the claim positively recites at least one method step.  Therefore, claim 1 is directed to a process.
Do claim 17 fall into one of four of the statutory categories?  Yes. The preamble of claim 17 recite an automatic conveying unit. The body of claim 17 recites at least one physical element that forms part of the claimed unit.  Therefore, claim 17 is directed to an apparatus.
Does claim 18 fall into one of four of the statutory categories?  Yes.  The preamble of claim recite an automatic sorting system. The preamble of claim 18 recites at least one physical element that forms part of the claimed system.  Therefore, claim 18 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 1 and 17 recite a judicial exception?  Yes. The claims recite the limitation of determining that an automatic conveying unit is to make a turn. This     limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor and a memory storing instructions executable by the at least one processor, and the at least one processor is configured to” nothing in the claim precludes the determining step from practically being performed in the human mind/visually. For example, but for the “at least one processor and a memory . . .” language, the claims encompasses the user manually/visually determining that an automatic conveying unit is to make a turn. This limitation is mental processes.

Does claim 18 recites a judicial exception?  Yes. The claims recite the limitations of sorting the to-be-sorted item and determining that an automatic conveying unit is to make a turn. The sorting and the determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an automatic conveying unit” and “a control device, comprising at least one processor and a memory . . . and the at least one processor . . . further configured to”, nothing in the claim precludes the sorting and the determining steps from practically being performed in the human mind/visually.  For example, but for the “automatic conveying unit” and the “control device, comprising at least one processor and a memory . . .” language, the claim encompasses the user manually/visually sorting the to-be-sorted item and determining that an automatic conveying unit is to make a turn. These limitations are mental processes.

Step 2A – Prong 2
Do claims 1 and 17 integrate the judicial exception into a practical application?  No.  The claim recites two additional elements: configuring a second unit grid in front of a first unit grid where the automatic conveying unit is located to be an unit grid for making the turn; and6AFDOCS/24420844.1Application No.: 16/487,351Attorney Docket: 038480.00048 controlling the automatic conveying unit to move along an arc centered on a predetermined point so that the automatic conveying unit completes the turn when moving through the second unit grid to a third unit grid adjacent to the second unit grid in a direction of the turn. The processor/memory combination for both steps are recited at high levels of generality, i.e., as a generic processor/memory combination performing a generic computer function of processing data (i.e., configuring the location of a unit grid and arbitrarily controlling the movement of an automatic conveying unit to move along an arc). These generic processor limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to the abstract idea.

Does claim 18 integrate the judicial exception into a practical application?   No.  The claim recites four additional elements: an automatic conveying unit, a sorting region, configuring a second unit grid in front of a first unit grid where the automatic conveying unit is located to be an unit grid for making the turn, and controlling the automatic conveying unit to move along an arc centered on a predetermined point so that the automatic conveying unit completes the turn when moving through the second unit grid to a third unit grid adjacent to the second unit grid in a direction of the turn. 
The automatic conveying unit and the sorting region are recited at high levels of generality, i.e. as a generic conveying robot configured to navigate a particular space.  It should be noted that a generic conveying robot configured to carry an item and merely navigate a particular space is not a novel concept.  As for the control device that comprises a processor and memory, this feature is also recited at a high level of generality, i.e., as a generic control device performing generic control functions of processing data (i.e., configuring the location of a unit grid and arbitrarily controlling the movement of an automatic conveying unit to move along an arc). These limitations are no more than mere instructions to apply the exception using a generic automatic conveying unit and a generic control device.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As a result, claim 18 is directed to the abstract idea.

Step 2B 
Do claims 1, 17 and 18 provide an inventive concept?  No.  As discussed with 
respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic automatic conveying and computer/control components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic automatic conveying and computer/control components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. As a result, claims 1, 17 and 18 are ineligible.

Dependent claims 2 - 4, 7 and 8 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 - 4, 7 and 8 are also recited at high levels of generality.   Therefore, claims 1 – 4, 7, 8, 17 and 18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application's record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666